United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-2186
                                   ___________

Larry Gene Critel,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Lyle J. Koenig,                         *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                           Submitted: October 2, 1997
                               Filed: October 7, 1997
                                   ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


      Larry Critel appeals from a final order of the District Court,1 dismissing his
complaint without prejudice for failing to comply with a court order. After carefully
reviewing the record, we affirm the District Court&s judgment. See 8th Cir. R. 47B.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-